Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed laundry processing apparatus with the features of 
a cabinet, 5a heat exchanger to transfer heat of exhaust air generated from a heat-processing of laundry, and a washing unit disposed inside the cabinet at an upper portion of the heat exchanger, and to spray washing water to a front surface of the heat exchanger, wherein the washing unit has a water tube to supply washing water toward 15the heat exchanger, a nozzle part disposed at the upper portion of the heat exchanger to guide the washing water toward the heat exchanger, 20the nozzle part having a first side connected to the water tube and a second side that extends toward the front surface of the heat exchanger, a front guide part spaced apart from the nozzle part, the front guide part with a protruding end that extends toward 25the front surface of the heat exchanger and guide the washing water discharged from the nozzle part toward the front surface of the heat exchanger, wherein the front55Attorney Docket No.: 50720-0002001 Client Ref.: W20042LGS-P-US; LGE Ref: 20LWWO92US01surface of the heat exchanger is disposed between the front guide part and the nozzle part, and a guide end that 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that rejection would be reasonable or proper under current Office practice and procedure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, January 18, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753